DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed 6/9/2021.
Preliminary amendment is acknowledged.  Claims 15-28 are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/9/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the claim recites “both” in line 2.  It is unclear which of the three ducts referenced in the claim constitute “both”.
Regarding claim 19, the claim recites the first radial duct and the third radial duct, as well as the first duct and the third duct. It is assumed that these ducts are the same (the first duct is the first radial duct), but the varying terminology renders the claim indefinite.
Claim 21 is deficient in a manner analogous to claim 19 with reference to the first duct or the third duct.  Appropriate correction is required.
Claim 24 depends on claim 21.
Claim 22 recites the limitation "the side of the top" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 depends on claim 22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by FR3057906, of which US20190376394 is an American equivalent which will be referenced for sake of simplicity for the examiner (hereinafter “Dujol”).
Regarding claim 15, Dujol discloses a turbine vane of a turbomachine, for being mounted about an axis of rotation on a rotor disc rotating about an axis of rotation (paragraph [0039]), comprising 	a root P (see Fig. 2) for mounting thereof in a cell of the disc, and a hollow blade extending from the root in a radial spanwise direction and terminating in a top forming a bathtub, the blade comprising a lower surface wall and an upper surface wall (understood to be what are more commonly known in the art as a pressure side and suction side), as well as a leading edge, a trailing edge and a top wall delimiting a bottom of the bathtub (paragraph [0045]), and with which the lower surface wall is connected to the upper surface wall (the pressure and suction side of the blade are joined at a blade tip), said blade also comprising: 	a paper clip-type median circuit 33 (more commonly known in the art as a serpentine circuit; see the circuit of Fig. 5 or 7), including a first radial duct 52 collecting air at the root and which is connected through a first bend to a second radial duct 53 which is connected through a second bend to a third radial duct 54; 	an under-bathtub cavity 46 located on the side of the lower surface wall and the top wall and which extends from a central region of the top to the trailing edge (Fig. 5 or 7); 	a central radial duct 32 located on the side of the lower surface wall (pressure side) and which collects air at the root and extends between at least two of the three ducts of the median circuit 33 and directly feeds the under-bathtub cavity 46. 
Regarding claim 16, 
Regarding claim 17, Dujol discloses the vane according to claim 15, wherein the central duct 32 and the under-bathtub cavity 46 form an L-shaped duct located on the side of the lower surface wall (Fig. 5 and 7)
Regarding claim 18, Dujol discloses the vane according to claim 15, wherein the central duct 32 extends between at least two ducts of the median circuit 33 which both extend over most of their respective lengths from the upper surface wall to the lower surface wall (Fig. 3, 5, and 7). 
Regarding claim 19, in so much as it may be understood at this time, Dujol discloses the vane according to claim 18, wherein the first radial duct 52 and the third radial duct 54 both extend over most of their lengths from the lower surface wall to the upper surface wall, and wherein the central duct 32 extends on the one hand between the first duct 52 and the third duct 54, and on the other hand between the second duct 53 and the lower surface wall (pressure side skin of the blade; see Fig. 5). 
Regarding claim 20, Dujol discloses the vane according to claim 15, wherein the lower surface wall (pressure side) comprises cooling holes 24 which pass therethrough and open into the third duct 54 to form a cooling film of the lower surface wall upstream of the trailing edge (Fig. 2; paragraph [0070]). 
Regarding claim 21, Dujol discloses the vane according to claim 15, wherein the lower surface wall (pressure side) is devoid of holes opening into the first duct 52 or into the second duct 53 (Fig. 3).
Regarding claim 22, in so much as it is understood at this time, Dujol discloses the vane according to claim 15, comprising cooling slots 23 passing through the lower surface wall along the trailing edge to cool it, and wherein at least one of these slots is located on the side of the top and is fed with cooling air by the under-bathtub cavity (paragraph [0057]). 
Regarding claim 23, 
Regarding claim 24, Dujol discloses the vane according to claim 21, wherein the downstream duct feeds the slots via a downstream ramp with which it communicates through axial channels (Fig. 3; paragraph [0073]; the equivalent ramp simply being the flow path into the trailing edge slots; turbulators 64 may also be equated to a the claimed “ramp”). 
Regarding claim 25, Dujol discloses the vane according to claim 15, comprising at least one radial upstream duct 31 (Fig. 3 and 4) dedicated to cooling the leading edge, said radial upstream duct collecting cooling air at the root to cool the leading edge by discharging said air through holes 22 passing through the blade wall at the leading edge (Fig. 2). 
Regarding claims 26 and 27, Dujol is directed to a turbine section blade of a gas turbine engine (abstract).
Regarding claim 28, Dujol discloses that the vane structure applied above against claims 15-27 is formed via a casting process using cores, just like the instant invention (see Dujol paragraph [0047]).  Claim 28 introduces no structural limitations beyond those not already addressed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20040076519 discloses a gas turbine blade formed by a casting process using a plurality of ceramic cores.  US7967563 discloses a cooled airfoil appearing to meet all the limitations of at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263. The examiner can normally be reached Mon-Fri 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745